By the Court.

Two questions have been made in this case. If the question relative to the plaintiff’s right of action, as he has made out his case, is determined against him, the question relative to the competency of the witness will need no decision. And we all think that the plaintiff cannot recover upon the facts reported. Upon the capture of a ship, the relation between the owners and the master and crew ceases The master, in such case, is bound to * stay by the ship, to see to her preservatian, and to endeavor to obtain her discharge. If the ship is left in his keeping, as seems to have been the case here, he has power to engage necessary aid in the care of the ship. But it cannot be reasonable to retain the whole ship’s company for that object. The verdict must be set aside, and the plaintiff be called, (a)

Plaintiff nonsuit.


 [Oxnard vs. Dean & Al., 10 Mass. Rep. 143. Afridson vs. Ladd, 12 Mass. Rep 173 -Ed]